                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

ALETRICE LYNNE BLEVINS,                                        )
                                                               )
                  Plaintiff,                                   )
                                                               )
         v.                                                    )         No. 20-00265-CV-W-DPR-SSA
                                                               )
KILOLO KIJAKAZI,1                                              )
                                                               )
                  Defendant.                                   )

                                                     ORDER

         Before the Court is Plaintiff’s Motion for Attorney Fees. (Doc. 22.) Plaintiff requests an

award of attorney fees in the amount of $7,881.58 pursuant to the Equal Access to Justice Act. Per

Defendant’s Response and Plaintiff’s Reply, the parties have agreed to an award of fees and

expenses in the amount of $7,381.54. (Docs. 23, 24.) Upon review, the Court finds that Plaintiff

is entitled to an award of attorney fees under the EAJA, and the agreed amount is reasonable. Also,

per Plaintiff’s Affidavit, the award may be made payable to Cathleen A. Shine. (Doc. 22-1.)

         It is therefore ORDERED that

                  1. The Motion for Attorney Fees is GRANTED; and

                  2. An award of attorney fees in the amount of $7,381.54 shall be paid by the Social
                     Security Administration, subject to offset to satisfy any pre-existing debt
                     Plaintiff may owe to the United States.

         IT IS SO ORDERED.

                                                               /s/ David P. Rush
                                                               DAVID P. RUSH
                                                               UNITED STATES MAGISTRATE JUDGE

DATE: August 26, 2021

1
 Kilolo Kijakazi became Acting Commissioner of Social Security on July 9, 2021. Pursuant to Fed. R. Civ. P.
25(d), Kilolo Kijakazi is substituted for Andrew M. Saul as the defendant in this suit. By reason of the last sentence
of 42 U.S.C. § 405(g), no further action need be taken.



              Case 4:20-cv-00265-DPR Document 25 Filed 08/26/21 Page 1 of 1
